Case: 10-11082     Document: 00511567940         Page: 1     Date Filed: 08/10/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 10, 2011
                                     No. 10-11082
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ENRIQUE GOMEZ-GARCIA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:10-CR-49-1


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Enrique Gomez-Garcia (Gomez) appeals the 60-month sentence imposed
following his guilty-plea conviction for illegal reentry after deportation. Gomez
argues that the district court’s upward departure from the advisory guidelines
range of 24-30 months of imprisonment based on the inadequacy of his criminal
history category was substantively unreasonable.
        We review Gomez’s sentence for reasonableness in light of the sentencing
factors in 18 U.S.C. § 3553(a). United States v. Mares, 402 F.3d 511, 519-20 (5th

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-11082    Document: 00511567940      Page: 2   Date Filed: 08/10/2011

                                  No. 10-11082

Cir. 2005). Reasonableness review, in the context of a guidelines departure,
requires this court to evaluate both the decision to depart upward and the extent
of the departure for an abuse of discretion. United States v. Zuniga–Peralta, 442
F.3d 345, 347 (5th Cir. 2006). An upward departure is not an abuse of discretion
if the reasons for the departure advance the objectives of § 3553(a) and are
justified by the particular facts of the case. Id.
      Given Gomez’s extensive criminal record and the lack of deterrent effect
from prior sentences, as shown by the expediency with which he has returned
to this country illegally and committed other offenses, the district court did not
abuse its discretion by upwardly departing based on its finding that Gomez’s
criminal history category underrepresented the seriousness of his criminal
history and the likelihood that he would recidivate.             See § 3553(a);
Zuniga–Peralta, 442 F.3d at 347-48. Gomez’s assertions that the departure was
unwarranted in light of the fact that he was already in the highest criminal
history category and because the Northern District of Texas has a higher upward
departure rate in illegal reentry cases than the national average are unavailing.
See U.S.S.G. § 4A1.3, p.s.; United States v. Willingham, 497 F.3d 541, 544 (5th
Cir. 2007). Additionally, Gomez has not shown that the district court abused its
discretion in determining the extent of the departure. See United States v.
Brantley, 537 F.3d 347, 349–50 (5th Cir. 2008); Zuniga–Peralta, 442 F.3d at 347-
48; United States v. Smith, 417 F.3d 483, 492-93 (5th Cir. 2005).
      AFFIRMED.




                                         2